Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1-20 were considered.

Continued Examination Under 37 CFR 1.114
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 12/09/2020.
a. Claims 1-6, 9-13, and 15-120 are pending in this application.
b. Claims 1, 6, 11-12 and 15-16 has been amended.
c. Claims 7-8 and 14 has been previously canceled.
d. Claims 17-20 has been newly added.

Response to Arguments Regarding Claim Rejections - 35 USC § 101
Claim 6, 12-13 and 16 were rejected under 35 USC § 101 because the limitation of “...obtaining a location datum…storing the location datum…-6-receiving a request for location…sending a response...” were directed to an abstract idea without significantly more. Applicant’s amendments to the claims 6, 12 and 16 filed on 12/09/2020 have been fully considered. These amendments overcomes the 101 rejection, as a result, the 35 USC 101 rejection made in the final office action mailed on 09/10/2020 have been withdrawn.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
5.	Applicant's arguments, see page 12-14 of REMARKS, filed on 12/09/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
6.	In the final Office Action mailed on 09/10/2020, Claim 9 was objected to because it cited “…the second terminal”, however “a second terminal” in claim 6 was replaced with “a gateway”. Applicant’s amendment to the claims 9 filed on 12/09/2020 have been fully considered. These amendments overcomes the withdrawn.

The preamble of newly added claims 17-19 “method according to claim 1” do not match with independent claim 1 “method for conditional implementation of a service …” (for example see preamble in claim 2). Examiner would suggest to match preamble of dependent claims to that of respective independent claims.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0014108 A1) hereafter Chen in view of Shimy et al. (US 2012/0319825 A1) hereafter Shimy further in view of Sidhu et al. (US 2016/0044719 A1) hereafter Sidhu and Oberbrunner et al. (US 2015/0294367 A1) hereafter Oberbrunner.
	Regarding claim 1, Chen teaches a method for conditional implementation of a service on an object connected to a local area network (fig. 1(101, 102, 103) and [15, 21]: the wireless access point 103 may communicate with the plurality of home devices, such as the first home device 101 and the second home device 102, in different communication protocols, such as the z-way protocol, IR remote control protocol, or WiFi protocol, as mentioned above (i.e. home devices are connected to WiFi through access point)), the method comprising the following acts performed by the object: 
	receiving a request to implement the service from a first terminal ([40]: the mobile device 200 of the present invention may transmit an instruction generated by the software APP to the plurality of home devices, such as the first home device 211 and the second home device 212 (i.e. home device receives request from mobile device)).
	Chen however does not teach said request comprising at least an identifier of the service and an identifier of said first terminal, wherein the service corresponds to at least one action to be performed by the object in the local area network; and controlling operation of the object by, in response to implementation of said service being associated on said object with at least one location datum: transmitting to the management device of a request for location of said first terminal, said request comprising said identifier of the first terminal; receiving a response message from the management device comprising at least one location datum of the first terminal, wherein the at least one location datum of the first terminal indicates the first terminal to the local area network is not 
	Shimy teaches said request comprising at least an identifier of the service and an identifier of said first terminal (fig. 14-15 and [99-100]: This command and location data may be sent in any suitable manner, such as using an XML structure as illustrated in FIG. 14 (i.e. fig. 14 shows command having identifier of service ‘REC:2:19…’ and ‘latitude and longitude’ information associated with MUED. Here, identifier of MUED device must be associated with ‘latitude and longitude’ information and fig. 15. shows identifier of terminal associated with ‘latitude and longitude’ information). Record command may be sent at 818. The command and the location data sent at 818 may be received at 822 by the HUED's control circuitry 304 (i.e. receive service information and HEUD information)), wherein the service corresponds to at least one action to be performed by the object in the local area network (fig. 8(818, 822, 832) and [99]: the command may be changed to a command to record the program at 816 due to a corresponding rule, and this record command may be sent at 818. [105]: If it is determined at 826 that the MUED is not outside the Geo-Fence, the HUED's control circuitry may proceed to 832 where it performs the action corresponding to the command subject to any rule actions performed at 830 (i.e. the recording of program is done by HUED in local network))); and 
	controlling operation of the object by, in response to implementation of said service being associated on said object with at least one location datum ([86]: Geo-Fence may be used to control how commands entered at a MUED 502 are processed by an associated HUED 504 (i.e. each command is associated with HUED’s geo-fence to control HUED)): 	
	comparing the location datum of the first terminal with the location datum associated with the implementation of the service ([101]: Control circuitry 304 of the HUED may then determine at 826 whether the MUED is outside the HUED's Geo-Fence (i.e. determination of whether MUED is outside HUED’s geo-fence is done by comparing the location information)); and 
	as a function of results of the comparison, implementing the service on the object to perform the at least one action ([102, 105]: If it is determined at 826 that the MUED is not outside the Geo-Fence, or after processing all of the rules at 828 and 830, the HUED's control circuitry may proceed to 832 where it performs the action corresponding to the command subject to any rule actions performed at 830.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Shimy and request comprising an identifier of service and first terminal where service is action performed by object in local (Shimy, [04]).
Chen in view of Shimy however does not teach transmitting to the management device of a request for location of said first terminal, said request comprising said identifier of the first terminal; receiving a response message from the management device comprising at least one location datum of the first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not is not proximate to the local area network.
	Sidhu teaches transmitting to the management device a request for location of said first terminal, said request comprising said identifier of the first terminal ([93-94]: network device 302 may send a communication to cloud 114. The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. device 302 transmits request for location of access device 108 to cloud)); 
receiving a response message from the management device comprising at least one location datum of the first terminal ([93-94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108 (i.e. device 302 receives response with location information of access device 108 from cloud or gateway))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy to incorporate the teachings of Sidhu and transmit to management device request for location of the terminal with the terminal identifier and receive from management device the location datum of the terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assist the devices in establishing a communication connection (Sidhu, [93]).
Chen in view of Shimy and Sidhu however does not teach wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network.
	Oberbrunner teaches wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not is not proximate to the local area network (fig. 2(210-215) and [18]: The location information may be determined in any number of ways, such as proximity to Wi-Fi access points, and so on (i.e. location data indicating the proximity to the WiFi).  In block 215, the component sends the determined location information to the server system.).
(Oberbrunner, [18]).

Regarding claim 2, Chen in view of Shimy, Sidhu and Oberbrunner teaches the method for conditional implementation of a service according to Claim 1.
	Shimy further teaches further comprising, prior to the act of receiving a message comprising at least one location datum of the first terminal, acts of: evaluating the location datum associated with the implementation of the service ([85-86]: Each Geo-Fence can be saved to storage 308 of a HUED. Such a Geo-Fence may be used to control how commands entered at a MUED 502 are processed by an associated HUED 504 (i.e. prior to receiving the request and location information of MUED, setup geo-fence for commands)). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu and Oberbrunner to further incorporate the teachings of (Shimy, [04]).
Chen in view of Shimy however does not teach according to the results of the evaluation: transmitting, over the local area network, the request for location of the first terminal, comprising at least said identifier of said first terminal.
	Sidhu teaches according to the results of the evaluation: transmitting, over the local area network, the request for location of the first terminal ([94]: network device 302 may instead, upon recognizing that it has been disconnected from access device 108, send a communication to cloud 114.  The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. transmit the request to determine the location of access device, here request is sent using gateway connected via WLAN to cloud 114 as explained in [79])), comprising at least said identifier of said first terminal ([94]: The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. request must include the identifier about the access device to indicate specific access device)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in (Sidhu, [93]).

 Regarding claim 3, Chen in view of Shimy, Sidhu and Oberbrunner teaches the method for conditional implementation of a service according to Claim 1.
Shimy teaches further comprising the following acts: 
	acquiring the location datum to be associated with the implementation of the service ([82]: control circuitry 304 may receive a user's specification of the largest distance within the Geo-Fence (i.e. receive geo-fence distance for commands)); 
storing the location datum associated with the implementation of the service ([85-86]: Each Geo-Fence can be saved to storage 308 of a HUED. Such a Geo-Fence may be used to control how commands entered at a MUED 502 are processed by an associated HUED 504 (i.e. storing geo-fence data associated with implementation of command))
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu and Oberbrunner to further incorporate the teachings of Shimy and acquiring and storing the location data associated with (Shimy, [04]).

	Regarding claim 11, Chen teaches a connected object of a local area network (Fig. 1(101, 102)), capable of communicating with a local area network through a gateway that includes a location management device (fig. 1(103)), and of conditionally implementing a service, said object comprising: 
	a processor; and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the monitoring device to perform acts (fig. 2(211, 212) shows the home devices having different components requiring processors) comprising: 
	receiving a request to implement the service from a first terminal ([40]: the mobile device 200 of the present invention may transmit an instruction generated by the software APP to the plurality of home devices, such as the first home device 211 and the second home device 212 (i.e. home device receives request to implement the service)).
	Chen however does not teach said request comprising at least an identifier of the service and an identifier of said first terminal; in response to implementation of said service being associated on said object with at least one location datum: transmitting to the management device of a request for location of said first terminal, said request comprising said identifier of the first terminal; 
	Shimy teaches said request comprising at least an identifier of the service and an identifier of said first terminal ([99-100]: record command may be sent at 818. The command and the location data sent at 818 may be received at 822 by the HUED's control circuitry 304 (i.e. receive service information (command) and HEUD information)); and 
	in response to implementation of said service being associated on said object with at least one location datum ([86]: Geo-Fence may be used to control how commands entered at a MUED 502 are processed by an associated HUED 504 (i.e. each command is associated with HUED’s geo-fence)): 	
	comparing the location datum of the first terminal with the location datum associated with the implementation of the service ([101]: Control circuitry 304 of the HUED may then determine at 826 whether the MUED is outside the HUED's Geo-Fence (i.e. determination of whether MUED is outside HUED’s geo-fence is done by comparing the location information)); and 
([102, 105]: If it is determined that the MUED is outside of the Geo-Fence, then the HUED's control circuitry may determine at 828 whether there are any rules to process based on the command received. If it is determined at 826 that the MUED is not outside the Geo-Fence, or after processing all of the rules at 828 and 830, the HUED's control circuitry may proceed to 832 where it performs the action corresponding to the command subject to any rule actions performed at 830.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Shimy and request comprising an identifier of service and first terminal, in response to implementation of service being associated with location data: comparing the location data of first terminal with location data associated with implementation of service, and as a result implementing the service on the device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to restrict the control of home device by the mobile device (Shimy, [04]).
Chen in view of Shimy however does not teach transmitting to the management device of a request for location of said first terminal, said request comprising said identifier of the first terminal; receiving a response message from the management device comprising at least one location datum of the first terminal, wherein the at least one location datum of the first terminal indicates 
	Sidhu teaches transmitting to the management device a request for location of said first terminal, said request comprising said identifier of the first terminal ([93-94]: network device 302 may send a communication to cloud 114. The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. device 302 transmits request for location of access device 108 to cloud)); 
receiving a response message from the management device comprising at least one location datum of the first terminal ([93-94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108 (i.e. device 302 receives response with location information of access device 108 from cloud or gateway)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy to incorporate the teachings of Sidhu and transmit to management device request for location of the terminal with the terminal identifier and receive from management device the location datum of the terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assist the devices in establishing a communication connection (Sidhu, [93]).
Chen in view of Shimy and Sidhu however does not teach wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network.
	Oberbrunner teaches wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network (fig. 2(210-215) and [18]: The location information may be determined in any number of ways, such as proximity to Wi-Fi access points, and so on (i.e. location data indicating the proximity to the WiFi).  In block 215, the component sends the determined location information to the server system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy and Sidhu to incorporate the teachings of Oberbrunner and location datum indicating whether the first terminal is proximate to the local area network. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify the campaigns satisfying location criteria (Oberbrunner, [18]).

Regarding claim 15, they do not teach or further define over claim 1. Therefore, claim 15 is rejected for the same reason as set forth above in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0014108 A1) hereafter Chen in view of Shimy et al. (US 2012/0319825 A1) hereafter Shimy further in view of Sidhu et al. (US 2016/0044719 A1) hereafter Sidhu and Oberbrunner et al. (US 2015/0294367 a1) hereafter Oberbrunner further in view of Ishii et al. (US 2007/0177161 A1) hereafter Ishii.

Regarding claim 4, Chen in view of Shimy Sidhu and Oberbrunner teaches the method for conditional implementation of a service according to Claim 1.
	Shimy teaches wherein: the location datum associated with the implementation of the service indicates a maximum distance from the first terminal to said second terminal of the local area network ([86]: a Geo-Fence may be used to control how commands entered at a MUED 502 are processed by an associated HUED 504.  For example, when a user would like to use a MUED 502 (e.g., the user's mobile phone) to control a presentation of content (e.g., a television program) by a HUED 504, commands from the MUED may be treated differently based on whether the MUED is inside or outside of a Geo-Fence (i.e. geo-fence information for commands defines the distance (largest distance as described in [82]) for devices)).
(Shimy, [04]).
Chen in view of Shimy, Sidhu and Oberbrunner however does not teach the location datum of the first terminal received indicates a distance from the first terminal to a second terminal of the local area network. 
	Ishii teaches the location datum of the first terminal received indicates a distance from the first terminal to a second terminal of the local area network ([254, 256]: the position information, a result of measurement of the terminal position is stored. "X=10, Y=30" means that the terminal is located at the position 10 m apart from a reference point previously determined within a floor in X direction and 30 m apart therefrom in Y direction (i.e. position information is the distance between terminal and a reference terminal)); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu and Oberbrunner to further incorporate the teachings of Ishii and the location datum of the first terminal indicates the distance between (Ishii, [261]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0014108 A1) hereafter Chen in view of Shimy et al. (US 2012/0319825 A1) hereafter Shimy further in view of Sidhu et al. (US 2016/0044719 A1) hereafter Sidhu and Oberbrunner et al. (US 2015/0294367 a1) hereafter Oberbrunner further in view of Hauhn (US 2015/0229626 A1)

Regarding claim 5, Chen in view of Shimy, Sidhu and Oberbrunner teaches the method for conditional implementation of a service according to Claim 1.
	Sidhu teaches the location datum of the first terminal received indicates the presence of the first terminal within the range of the local area network ([94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108. [121]: The token may represent the location of the access device (or its location outside the local area network) (i.e. the location information indicates the presence of access device within/outside LAN)) 
(Sidhu, [121]).
Chen in view of Shimy, Sidhu and Oberbrunner however does not teach wherein: the service is implemented on the object only if the first terminal is within the range of the local area network.
	Hauhn teaches wherein: the service is implemented on the object only if the first terminal is within the range of the local area network (27]: The processor further determines 46 whether the calculated or the received distance is within the predetermined distance range set for the control action. If it is, the processor sends 48 a message to the security system for the security system to perform the requested control action (i.e. service is implemented if the distance is within the range)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu and Oberbrunner to further incorporate the teachings of Hauhn and the service is implemented on the object if the first terminal is within the range of the local area network. One of ordinary skilled in the art would have (Hauhn, [26]).

Claim 6, 10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2014/0167929 A1) hereafter Shim in view of Sidhu et al. (US 2016/0044719 A1) hereafter Sidhu further in view of Oberbrunner et al. (US 2015/0294367 A1) hereafter Oberbrunner.

	Regarding claim 6, Shim teaches a method for storing a location of a first terminal of a local area network, the method comprising the following acts performed by a gateway (fig. 2(210, 220) and [67]: a home gateway 300 may connect to home devices (not shown) using one or more communication modules. The communication modules may include at least one of a Wireless Local Area Network (WLAN) module 312. [152]: the home gateway may monitor a location of a registered user's mobile station) including a location management device and through which a connected object connects to the local area network: 
	receiving a presence message broadcasted by said first terminal over a communication channel that is distinct from the local area network ([162]: According to an embodiment, the home gateway 2030 may receive a message including location information of the mobile station 
2012 from the mobile station 2012 periodically in operation 2002 via a wireless network 2010. [65]: The wireless network 240 may be based on a 2.sup.nd Generation (2G) or a 3.sup.rd Generation (3G) cellular communication system (i.e. communication channel being different than LAN));
	obtaining a location datum of said first terminal based on the presence message ([162]: the home gateway 2030 may receive a message including location information of the mobile station 2012 from the mobile station 2012 periodically in operation 2002 via a wireless network 2010. The mobile station 2012 may determine its own location using a built-in GPS module, a base station identifier, or another device, and may report location information indicating the determined location to the home gateway 2030 (i.e. gateway obtains the location of the mobile station)).
	Shim however does not explicitly teach storing the location datum of said first terminal in association with an identifier of the first terminal; receiving a request over the local area network from the connected object for location of said first terminal; and sending a response over the local area network to the object, the response comprising the location datum of said first terminal.
Sidhu teaches storing the location datum of said first terminal in association with an identifier of the first terminal ([91]: token 522 is a unique identifier that includes information regarding the location of access device 108. [93]:  if the gateway has stored a token, such as token identifier 522, including the location of access device 108, the gateway may send that location to network device 302 (i.e. gateway stores the access device location information));  -6- 
receiving a request over the local area network from the connected object for location of said first terminal ([93-94]: network device 302 may send a communication to cloud 114. The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. cloud or gateway receives request from object 302 for location of terminal 108, here request is received using gateway connected via WLAN as explained in [79])); and
sending a response over the local area network to the object, the response comprising the location datum of said first terminal ([93-94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108 (i.e. cloud or gateway sends response with location information of terminal 108)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Sidhu and storing the location datum of first terminal associated with an identifier; receiving request over LAN for location of first terminal, and sending response comprising the location datum of first terminal. One of ordinary skilled in the art would have been motivated to combine the (Sidhu, [93]).
Shim in view of Sidhu however does not explicitly teach the location datum indicating whether the first terminal is proximate to the local area network or is not proximate to the local area network.
	Oberbrunner teaches the location datum indicating whether the first terminal is proximate to the local area network or is not proximate to the local area network (fig. 2(210-215) and [18]: The location information may be determined in any number of ways, such as proximity to Wi-Fi access points, and so on (i.e. location data indicating the proximity to the WiFi).  In block 215, the component sends the determined location information to the server system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim in view of Sidhu to incorporate the teachings of Oberbrunner and location datum indicating whether the first terminal is proximate to the local area network. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify the campaigns satisfying location criteria (Oberbrunner, [18]).


Regarding claim 10, Shim in view of Sidhu and Oberbrunner teaches the method for storing the location according to Claim 6.
	Sidhu further teaches wherein the location datum of the terminal indicates whether the first terminal is within a range of the local area network ([94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108. [121]: The token may represent the location of the access device (or its location outside the local area network) (i.e. the location information indicates the presence of access device within or outside LAN)) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim in view of Sidhu and Oberbrunner to further incorporate the teachings of Sidhu and the location datum of the terminal indicates the presence of the terminal within a range of the LAN. One of ordinary skilled in the art would have been motivated to combine the teachings in order to inform the location of the access device (Sidhu, [121]).

Regarding claims 12 and 16 they do not teach or further define over claim 6. Therefore, claims 12 and 16 are rejected for the same reasons as set forth above in claim 6. 

	Regarding claim 13, Shim in view of Sidhu and Oberbrunner teaches the gateway according to Claim 12.
	Shim further teaches wherein the gateway is a service gateway for implementing a service on the connected object (fig. 1(120) and [60]: The home devices 110 may communicate with a home gateway 120 according to a wired/wireless communication technique, may receive control commands from the home gateway 120 to operate according to the control commands (i.e. gateway is the service gateway for implementing service on home devices)).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2014/0167929 A1) hereafter Shim in view of Sidhu et al. (US 2016/0044719 A1) hereafter Sidhu and Oberbrunner et al. (US 2015/0294367 a1) hereafter Oberbrunner further in view of Ishii et al. (US 2007/0177161 A1) hereafter Ishii.

Regarding claim 9, Shim in view of Sidhu and Oberbrunner teaches the method for storing the location according to Claim 6.
Shim in view of Sidhu and Oberbrunner however does not teach wherein the location datum of the first terminal indicates a distance between the first terminal and the second terminal.
 	Ishii teaches wherein the location datum of the first terminal indicates a distance between the first terminal and the second terminal ([254, 256]: the position information, a result of measurement of the terminal position is stored. "X=10, Y=30" means that the terminal is located at the position 10 m apart from a reference point previously determined within a floor in X direction and 30 m apart therefrom in Y direction (i.e. position information is the distance between terminal and a reference terminal)).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim in view of Sidhu and Oberbrunner to further incorporate the teachings of Ishii and the location datum of the first terminal indicates the distance between the terminals of LAN. One of ordinary skilled in the art would have been motivated to combine the teachings in order to transmit the position information to the application (Ishii, [261]).

Claim 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0014108 A1) hereafter Chen in view of Shimy et al. (US 2012/0319825 A1) hereafter Shimy and Sidhu et al. (US 2016/0044719 A1) hereafter Sidhu and Oberbrunner et al. (US 2015/0294367 a1) hereafter Oberbrunner further in view of Shim et al. (US 2014/0167929 A1) hereafter Shim.

Regarding claim 17, Chen in view of Shimy, Sidhu and Oberbrunner teaches the method according to claim 1.
Chen in view of Shimy, Sidhu and Oberbrunner however does not explicitly teach the at least one location datum is based on a presence message broadcasted by the first terminal over a communication channel that is distinct from the local area network.
	Shim teaches wherein the at least one location datum is based on a presence message broadcasted by the first terminal over a communication channel that is distinct from the local area network ([162]: According to an embodiment, the home gateway 2030 may receive a message including location information of the mobile station 2012 from the mobile station 2012 periodically in operation 2002 via a wireless network 2010 (i.e. location data indicating presence message sent by mobile station). [65]: The wireless network 240 may be based on a 2.sup.nd Generation (2G) or a 3.sup.rd Generation (3G) cellular communication system (i.e. communication channel being different than LAN)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu and Oberbrunner to further incorporate the teachings of Shim and location datum is based on a presence message broadcasted by the first terminal over a communication channel that is distinct from the local area network. One of ordinary skilled in the art would have been motivated to combine the teachings in order to track the location of a mobile station periodically (Shim, [162]).

Regarding claim 18, Chen in view of Shimy, Sidhu, Oberbrunner and Shim teaches the method according to claim 17.
	Shim further teaches wherein the at least one location datum is based on whether the management device receives or does not receive the presence message broadcasted by the first terminal ([162]: According to an embodiment, the home gateway 2030 may receive a message including location information of the mobile station 
2012 from the mobile station 2012 periodically in operation 2002 via a wireless network 2010 (i.e. location data is based on gateway receiving presence message sent by mobile station)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu, Oberbrunner and Shim to further incorporate the teachings of Shim and location datum is based on whether the management device receives presence message broadcasted by the first terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order to track the location of a mobile station periodically (Shim, [162]).

 	Regarding claim 19, Chen in view of Shimy, Sidhu, Oberbrunner and Shim teaches the method according to claim 17.
Shim further teaches wherein the at least one location datum is not based global positioning system (GPS) coordinates ([157]: the home gateway may identify and authenticate the user based on the user's movement path. Control operation can be performed when the user enters within a predetermined range from the home on the user's way home, for example, when the user is located 500m from the home (i.e. location data is not based on GPS coordinates)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu, Oberbrunner and Shim to further incorporate the teachings of Shim and location datum is not based global positioning system (GPS) coordinates. One of ordinary skilled in the art would have been motivated to combine the teachings in order to track the location of a mobile station periodically (Shim, [162]).

Regarding claim 20, Chen teaches a system for controlling conditional implementation of a service in a local area network (fig. 2), comprising: 
a first terminal (fig. 2(200)) capable of communicating with the local area network through a gateway (fig. 2(213)), said terminal comprising: 
a first processor (fig. 2(200, 203)); and a first non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the first processor configure the first terminal to perform acts comprising: 
([40]: the mobile device 200 of the present invention may transmit an instruction generated by the software APP to the plurality of home devices, such as the first home device 211 and the second home device 212 (i.e. home device receives request from mobile device)); and 
the at least one connected object of the local area network (fig. 2(211, 212)), which is capable of communicating with the local area network through the gateway, each of said at least one connected object comprising: a second processor; and 
-10-a second non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the second processor configure the connected object to perform acts comprising (fig. 1(101, 102), fig. 2 (211, 212) and [15, 21]: the wireless access point 103 may communicate with the plurality of home devices, such as the first home device 101 and the second home device 102): 
	receiving the request to implement service from said first terminal ([40]: the mobile device 200 of the present invention may transmit an instruction generated by the software APP to the plurality of home devices, such as the first home device 211 and the second home device 212 (i.e. home device receives request from mobile device)).
	Chen however does not teach broadcasting a presence message over a communication channel that is distinct from the local area network; said request ; receiving a response message from the gateway comprising the at least one location datum of said first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; the location datum indicating whether the first terminal is proximate to the local area network or is not proximate to the local area network; the gateway, which comprises a location management device comprising: a third processor; and a third non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the third processor configure the management device to perform acts comprising: in response to receiving the presence message, storing the location datum of said first terminal in association with the identifier of the first terminal; receiving the request over the local area network from said connected object for location of said first terminal, said request comprising the identifier of the first terminal; and sending the response message over the local area network to the object, the response comprising the location datum of said first terminal; receiving the presence message broadcasted by said first terminal over the communication channel that is distinct from the local area network; controlling operation of the connected object by, in response to implementation 
Shimy teaches said request comprising at least an identifier of the service and an identifier of said first terminal (fig. 14-15 and [99-100]: This command and location data may be sent in any suitable manner, such as using an XML structure as illustrated in FIG. 14 (i.e. fig. 14 shows command having identifier of service ‘REC:2:19…’ and ‘latitude and longitude’ information associated with MUED. Here, identifier of MUED device must be associated with ‘latitude and longitude’ information and fig. 15. shows identifier of terminal associated with ‘latitude and longitude’ information). Record command may be sent at 818. The command and the location data sent at 818 may be received at 822 by the HUED's control circuitry 304 (i.e. receive service information and HEUD information)), wherein the service corresponds to at least one action to be performed by at least a connected object in the local area network (fig. 8(818, 822, 832) and [99]: the command may be changed to a command to record the program at 816 due to a corresponding rule, and this record command may be sent at 818. [105]: If it is determined at 826 that the MUED is not outside the Geo-Fence, the HUED's control circuitry may proceed to 832 where it performs the action corresponding to the command subject to any rule actions performed at 830 (i.e. the recording of program is done by HUED in local network));
said request comprising at least the identifier of the service and the identifier of said first terminal (fig. 14-15 and [99-100]: This command and location data may be sent in any suitable manner, such as using an XML structure as illustrated in FIG. 14 (i.e. fig. 14 shows command having identifier of service ‘REC:2:19…’ and ‘latitude and longitude’ information associated with MUED. Here, identifier of MUED device must be associated with ‘latitude and longitude’ information and fig. 15. shows identifier of terminal associated with ‘latitude and longitude’ information). Record command may be sent at 818. The command and the location data sent at 818 may be received at 822 by the HUED's control circuitry 304 (i.e. receive service information and HEUD information));
	controlling operation of the connected object by, in response to implementation of said service being associated on said connected object with at least one location datum ([86]: Geo-Fence may be used to control how commands entered at a MUED 502 are processed by an associated HUED 504 (i.e. each command is associated with HUED’s geo-fence to control HUED)): 	
	comparing the location datum of said first terminal with the location datum associated with the implementation of the service ([101]: Control circuitry 304 of the HUED may then determine at 826 whether the MUED is outside the HUED's Geo-Fence (i.e. determination of whether MUED is outside HUED’s geo-fence is done by comparing the location information)); and 
	as a function of results of the comparison, implementing the service on the object to perform the at least one action ([102, 105]: If it is determined at 826 that the MUED is not outside the Geo-Fence, or after processing all of the rules at 828 and 830, the HUED's control circuitry may proceed to 832 where it performs the action corresponding to the command subject to any rule actions performed at 830.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Shimy and request comprising an identifier of service and first terminal where service is action performed by object in local area network, in response to implementation of service being associated with location data: comparing the location data of first terminal with location data associated with implementation of service, and as a result implementing the service on the device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to restrict the control of home device by the mobile device (Shimy, [04]).
	Chen in view of Shimy however does not teach broadcasting a presence message over a communication channel that is distinct from the local area network; wherein the request is sent on said communication channel that is distinct from the local area network; transmitting to the gateway a request for ; receiving a response message from the gateway comprising the at least one location datum of said first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; the location datum indicating whether the first terminal is proximate to the local area network or is not proximate to the local area network; the gateway, which comprises a location management device comprising: a third processor; and a third non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the third processor configure the management device to perform acts comprising: in response to receiving the presence message, storing the location datum of said first terminal in association with the identifier of the first terminal; receiving the request over the local area network from said connected object for location of said first terminal, said request comprising the identifier of the first terminal; and sending the response message over the local area network to the object, the response comprising the location datum of said first terminal; receiving the presence message broadcasted by said first terminal over the communication channel that is distinct from the local area network.
	Sidhu teaches transmitting to the gateway a request for location of said first terminal, said request comprising said identifier of the first terminal ([93-94]: network device 302 may send a communication to cloud 114. The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. device 302 transmits request for location of access device 108 to cloud)); 
receiving a response message from the gateway comprising the at least one location datum of said first terminal ([93-94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108 (i.e. device 302 receives response with location information of access device 108 from cloud or gateway)), 
the gateway, which comprises a location management device comprising: a third processor; and a third non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the third processor configure the management device to perform acts comprising:
in response to receiving the presence message, storing the location datum of said first terminal in association with the identifier of the first terminal ([91]: token 522 is a unique identifier that includes information regarding the location of access device 108. [93]:  if the gateway has stored a token, such as token identifier 522, including the location of access device 108, the gateway may send that location to network device 302 (i.e. gateway stores the access device location information));  -6- 
receiving the request over the local area network from said connected object for location of said first terminal, said request comprising the identifier of the first terminal ([93-94]: network device 302 may send a communication to cloud 114. The communication to cloud 114 may include a request for cloud 114 to locate access device 108 (i.e. cloud or gateway receives request from object 302 for location of terminal 108, here request is received using gateway connected via WLAN as explained in [79])); and
sending the response message over the local area network to the object, the response comprising the location datum of said first terminal ([93-94]: Cloud network 114 may also send a communication back to network device 302 including token 522 or other information regarding the location of access device 108 (i.e. cloud or gateway sends response with location information of terminal 108)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy to incorporate the teachings of Sidhu and transmit to management device request for location of the terminal with the terminal identifier and object receive from management device the location datum of the terminal; management device storing the location datum of first terminal associated with an identifier; receiving request over LAN for location of first terminal, and sending response comprising the location datum of first terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assist the devices in establishing a communication connection (Sidhu, [93]).
Chen in view of Shimy and Sidhu however does not teach receiving the presence message broadcasted by said first terminal over the communication 
Oberbrunner teaches wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network (fig. 2(210-215) and [18]: The location information may be determined in any number of ways, such as proximity to Wi-Fi access points, and so on (i.e. location data indicating the proximity to the WiFi).  In block 215, the component sends the determined location information to the server system.);
the location datum indicating whether the first terminal is proximate to the local area network or is not proximate to the local area network (fig. 2(210-215) and [18]: The location information may be determined in any number of ways, such as proximity to Wi-Fi access points, and so on (i.e. location data indicating the proximity to the WiFi).  In block 215, the component sends the determined location information to the server system.).
(Oberbrunner, [18]).
Chen in view of Shimy, Sidhu and Oberbrunner however does not teach receiving the presence message broadcasted by said first terminal over the communication channel that is distinct from the local area network; broadcasting a presence message over a communication channel that is distinct from the local area network; wherein the request is sent on said communication channel that is distinct from the local area network;
Shim teaches receiving the presence message broadcasted by said first terminal over the communication channel that is distinct from the local area network ([162]: According to an embodiment, the home gateway 2030 may receive a message including location information of the mobile station 
2012 from the mobile station 2012 periodically in operation 2002 via a wireless network 2010. [65]: The wireless network 240 may be based on a 2.sup.nd Generation (2G) or a 3.sup.rd Generation (3G) cellular communication system (i.e. communication channel being different than LAN));
([162]: According to an embodiment, the home gateway 2030 may receive a message including location information of the mobile station 2012 from the mobile station 2012 periodically in operation 2002 via a wireless network 2010 (i.e. location data indicating presence message sent by mobile station). [65]: The wireless network 240 may be based on a 2.sup.nd Generation (2G) or a 3.sup.rd Generation (3G) cellular communication system (i.e. communication channel being different than LAN)); 
	wherein the request is sent on said communication channel that is distinct from the local area network ([119]: the mobile station may transmit a request message for executing the away home mode to a home gateway through the Internet, in operation 1104. [65]: The wireless network 240 may be based on a 2.sup.nd Generation (2G) or a 3.sup.rd Generation (3G) cellular communication system (i.e. communication channel being different than LAN); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Shimy, Sidhu and Oberbrunner to incorporate the teachings of Shim and receiving the presence message broadcasted by said first terminal over the communication channel that is distinct from the local area network; broadcasting a presence message over a communication channel that is distinct from the local  (Shim, [162]).

Additional References
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Ross et al., US 2004/0203919 A1: Location-Based Services for a Telematics Service Subscriber.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453